Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on September 10, 2021 is acknowledged and has been entered.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made non-final to address New Grounds of Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Molecules, 2011, 16:7365-7376) in view of Turner et al. (July 2006, Fusion PCR protocol, p 1-5).
With regard to claim 1, Wang teaches a method of nucleic acid synthesis, comprising:
a) providing a single reaction mixture that provides compartmentalization in an emulsion containing a plurality of supports of a first type that include first capture primers; a plurality of supports of a second type that include second capture primers, wherein the sequences of the first and second capture primers are different, a first population of nucleic acids, wherein the first population of nucleic acids includes at least one nucleic acid of a first adapter type, a second population of nucleic acids, wherein the second population of nucleic acids includes at least one nucleic acid of a second adapter type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; Table 1); 
b) forming a first amplified population of nucleic acids by amplifying one or more nucleic acids of the first population of nucleic acids, wherein the first amplified population of nucleic acids is attached to one or more supports of the first type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given); and 
c) forming a second amplified population of nucleic acids by amplifying one or more nucleic acids from the second population of nucleic acids, wherein the second amplified population of nucleic acids is attached to one or more supports of the second type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 2, Wang teaches a method of claim 1, wherein forming the first amplified population of nucleic acids and/or forming the second amplified population of nucleic acids includes amplifying a nucleic acid from the first and/or second population of nucleic acids, respectively, by PCR, isothermal or rolling circle amplification (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 3, Wang teaches a method of claim 1, wherein the first amplified population of nucleic acids, the second amplified population of nucleic acids or both are substantially monoclonal (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, p. 7370, where it is noted that “emulsion PCR was used to produce monoclonal sequencing templates).  
With regard to claim 4, Wang teaches a method of claim 1, wherein the emulsion includes a water-in-oil emulsion (p. 7373, “3.4 BEAMing” heading, where the emulsion is water-in-oil).  
With regard to claim 5, Wang teaches a method of claim 1, wherein the capture primers are not labeled (Figure 5 legend, where the label is incorporated at 5C, see Fig 5C).  
With regard to claim 6, Wang teaches a method of claim 1, wherein the single reaction mixture includes at least two, three, four, five, six, seven, eight, nine, ten, or more types of supports, and wherein each type of support includes a different capture primer (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted). 
With regard to claim 10, Wang teaches a method of claim 1, wherein the first and second capture primers are present in about the same concentration (Table 1, where the primer sequences are given, p. 7373, “3.4 BEAMing” heading, where there is 0.4 uM for each forward primer).  
With regard to claim 11, Wang teaches a method of claim 1, wherein forming the first amplified population of nucleic acids includes hybridizing at least one nucleic acid sequence from the first population of nucleic acids to a first capture primer on the first type of supports; and forming the second amplified population of nucleic acids includes hybridizing at least one nucleic acid sequence from the second population of nucleic acids to a second capture primer on the second type of supports (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted).  
With regard to claim 12, Wang teaches a method of claim 1, further including extending one or more first and second capture primers in a template-dependent fashion (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 13, Wang teaches a method of amplifying a first nucleic acid sequence from a first population of nucleic acids and a first nucleic acid sequence from a second population of nucleic acids comprising: 
(a) providing a single reaction mixture that provides compartmentalization in an emulsion containing a plurality of a first type of supports that include first capture primers, a plurality of a second type of supports that include second capture primers, wherein the first and second capture primers are different, a first population of nucleic acids, wherein the first population of nucleic acids includes at least one nucleic acid comprising sequence identical or complementary to a portion of a first fusion primer and a second population of nucleic acids, wherein the second population of nucleic acids includes at least one nucleic acid comprising sequence identical or complementary to a portion of a second fusion primer (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, which describes what’s in the figures); 
(b) forming a first amplified population of a first nucleic acid sequence from the first population of nucleic acids on the first type of supports using the first primer (Fig 5B where amplified populations are formed in emulsions); and 
(c) forming a second amplified population of the first nucleic acid sequence from the second population of nucleic acids on the second type of supports using the second primer (Fig 5B where amplified populations are formed in emulsions).  
With regard to claim 14, Wang teaches a method of claim 13, wherein the first amplified population, the second amplified population or both are substantially monoclonal (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, p. 7370, where it is noted that “emulsion PCR was used to produce monoclonal sequencing templates).
With regard to claim 16, Wang teaches a method of claim 13, wherein the first amplified population of nucleic acids, the second amplified population of nucleic acids, or both, are substantially monoclonal (Figure 1, where PCR in emulsions occurs; Abstract, where DNA fragments are templates and where the templates can vary; p. 2 “Solid phase single-molecule PCR in w/o emulsions” heading; p. 3 “PCR amplification from beads” heading; p.5 where single templates or an individual bead type or multitemplates can be included).  
With regard to claim 17, Wang teaches a method of claim 13, wherein the amplifying includes PCR, isothermal or rolling circle amplification (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 18, Wang teaches a method of claim 13, wherein the emulsion includes a water-in-oil emulsion (p. 7373, “3.4 BEAMing” heading, where the emulsion is water-in-oil).   
With regard to claim 19, Wang teaches a method of claim 13, wherein the first amplified population of nucleic acids is covalently bound to one or more supports of the first plurality of supports and/or the second amplified population of nucleic acids is covalently bound to one or more supports of the second plurality of supports (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, which describes what’s in the figures).  
With regard to claim 20, Wamg teaches a method of claim 13, wherein the single reaction mixture further includes at least two, three, four, five, six, seven, eight, nine, ten, or more types of supports, each type of support including a different type of capture sequence (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted).  
Regarding claim 1, 11 and 13, while Wang teaches a method which includes a first and second bead, Wang does not specifically teach specifically teach the inclusion of fusion primers. 
With regard to claim 1, 11 and 13, Turner teaches a first fusion primer that includes a portion identical or complementary to the first capture primers, a second fusion primer that includes a portion identical or complementary to the second capture primers (p 1-3 and Fig 1-2 where the fusion primer is taught);
(b) forming a first amplified population of a first nucleic acid sequence from the first population of nucleic acids on the first type of supports using the first fusion primer (p 1-3 and Fig 1-2 where the fusion primer is taught); and 
(c) forming a second amplified population of the first nucleic acid sequence from the second population of nucleic acids on the second type of supports using the second fusion primer (p 1-3 and Fig 1-2 where the fusion primer is taught).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wang to include the fusion primers as taught by Turner to arrive at the claimed invention with a reasonable expectation for success.  Turner teaches “Fusion PCR \(Yon and Fried 1989) allows sequences at either side of an inversion breakpoint to be joined together, and performing the reaction in an oil : water emulsion \(Ghadessy _et al_ 2001) ensures that the DNA templates are single molecules in the overwhelming majority of cases. In practice, the haplotyping method used depends on the length of the inverted repeat relative to the size of DNA fragments in the genomic DNA preparation” (p 1, Introduction).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Wang to include the fusion primers as taught by Turner to arrive at the claimed invention with a reasonable expectation for success.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Molecules, 2011, 16:7365-7376) in view of Turner et al. (July 2006, Fusion PCR protocol, p 1-5) as applied over claims 1-6 and 10-20 above and further in view of Kojima et al. (Nucleic Acids Research 2005, 33(17):e150, p. 1-9).
With regard to claim 7, Kojima teaches a method of claim 1, further comprising sequencing one or more nucleic acids of the first amplified population and one or more nucleic acids of the second amplified population in parallel (p. 3, col. 1, where DNA fragments were sequenced).  
With regard to claim 8, Kojima teaches a method of claim 7, wherein the sequencing includes detection of one or more nucleotide incorporation byproducts (p. 3, col. 1, where DNA fragments were sequenced).  
With regard to claim 9, Kojima teaches a method of claim 7, wherein the sequencing includes detecting hydrogen ions or pyrophosphate (p. 3, col. 1, where DNA fragments were sequenced).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wang in view of Turner to include the sequencing step as taught by Kojima to arrive at the claimed invention with a reasonable expectation for success.  Kojima and Wang both teach methods of amplification within an emulsion.  Regarding the sequencing step, Kojima discusses the state of the art and notes “[V]ery recently, Marguiles et al. have been succeeded in Mycoplasma genitalium genome sequence from genomic DNA immobilized on beads by PCR in w/o emulsion” (p. 8, col. 2).  In light of the teachings of Kojima and Wang, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Wang in view of Turner to include the sequencing step as taught by Kojima to arrive at the claimed invention with a reasonable expectation for success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tewhey et al. (Nature Biotechnology, 2009, 27(11):1025-1031) and Berka et al. (US Patent 7842457; November 2010). Moonsamy et al. (Tissue Antigens, 2013, 81:141-149) teaches emulsion PCR and HLA typing (Absstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM